               Case 1:18-cv-07927-KMW Document 93 Filed 06/25/20 Page 1 of 1

                                                         Boca Raton               Melville                      San Diego
                                                         Chicago                  Nashville                     San Francisco
                                                         Manhattan                Philadelphia                  Washington, D.C.



    David A. Rosenfeld
    drosenfeld@rgrdlaw.com


                                                              June 25, 2020

                                                                                                                                        VIA ECF

    The Honorable Kimba M. Wood
    United States District Court
    Southern District of New York
    500 Pearl Street, Room 2540
                                                                                                     MEMO ENDORSED
    New York, NY 10007-1312
            Re:        Danker v. Papa John’s Int’l, Inc., et al, No. 1:18-cv-07927-KMW

Dear Judge Wood:

        We write on behalf of Lead Plaintiff Oklahoma Law Enforcement Retirement System (“Lead
Plaintiff”) in the above-referenced matter. Pursuant to Rule 1.G of Your Honor’s Individual Rules


                                                                                                                                                   ]
& Practices, we write to respectfully request a two-week extension of time to file Lead Plaintiff’s
memoranda in opposition to the two motions to dismiss the Second Amended Complaint filed by
Defendants that are currently due July 1, 2020, such that Lead Plaintiff’s briefs would now be due on
July 15, 2020, and Defendants’ reply memoranda of law would be due on August 31, 2020. 1 We Granted.
write to request this short extension because of unexpected scheduling matters and complications KMW
related to COVID-19. This is Lead Plaintiff’s first request for an extension of this deadline and
Counsel for all Defendants have agreed to the request for a two-week extension. 2

            We thank the Court for its consideration.

                                                                 Respectfully submitted,                      SO ORDERED.
                                                                 /s/ David A. Rosenfeld                       Dated: June 25, 2020
                                                                 DAVID A. ROSENFELD                           New York, New York

DAR:pw                                                                                                        /s/ Kimba M. Wood
 cc:  All Counsel of Record via ECF                                                                           KIMBA M. WOOD
                                                                                                              United States District Judge


1
    As the requested extension affects the deadline for Defendants’ reply memoranda, attached is a proposed
revised scheduling order.
2
   Given scheduling conflicts throughout August for Papa John’s and Mr. Ritchie’s counsel, their consent is
conditioned on an August 31, 2020 deadline for the reply memoranda.



    5 8 Sou t h Ser vi ce Roa d   Su i te 200   M elvi lle, NY 1 1 7 47   Tel 631- 3 6 7 - 7 1 0 0    F a x 631 - 3 67 - 1 1 7 3   r gr dlaw.com
